Citation Nr: 0429907	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  02-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an effective date prior to May 9, 2001 for 
the award of a 50 percent evaluation for PTSD.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to compensation benefits under 38 U.S.C. 
§ 1151 for a stomach disorder claimed as due to surgery 
performed by VA in April 1992.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran had verified active duty from October 1984 to May 
1986.  Information of record from the service department 
shows that he also had 4 months and 15 days of active service 
prior to May 1986, and that he served in reserve components 
of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO dated in August and 
December 2001 and March 2003.  By those decisions, the RO, in 
pertinent part, denied the veteran's claim for a rating in 
excess of 50 percent for PTSD; his claim for an effective 
date prior to May 9, 2001 for the award of a 50 percent 
evaluation for PTSD; his claim for service for Hepatitis C; 
and his claim for compensation benefits under 38 U.S.C. 
§ 1151 for a stomach disorder claimed as due to surgery 
performed by VA in April 1992.

The Board notes that, in his February 2002 notice of 
disagreement-filed in connection with his appeal for an 
earlier effective date for the 50 percent rating assigned for 
PTSD-the veteran requested that the RO "reconsider" the 10 
percent evaluation it assigned for his PTSD in 1986, based on 
a provision in the law that required the initial assignment 
of a minimum 50 percent rating for mental disorders under 
certain circumstances.  See 38 C.F.R. § 4.131 (1986).  In the 
Board's view, that request can reasonably be construed as a 
claim for revision of the RO's prior decision on the basis of 
clear and unmistakable error (CUE).  A reopened claim and 
clear and unmistakable error are different, mutually 
exclusive routes to the goal of determining an effective 
date. Flash v. Brown, 8 Vet. App. 332 (1995). Consequently, a 
claim of clear an unmistakable error cannot be said to be 
inextricably intertwined with the issue of an earlier 
effective date.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991). Therefore, the matter of clear and unmistakable error 
is not now before the Board.  It is referred to the RO for 
appropriate action.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide.  It must also 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).

In the present case, the record shows that the RO has sent 
the veteran VCAA notice letters relative to each of the 
issues currently on appeal.  However, none of those letters 
contained an explicit request that the veteran provide any 
evidence in his possession that pertained to his claims.  In 
addition, the letter sent to the veteran in connection with 
his claim for compensation benefits under 38 U.S.C. § 1151 
does not contain a clear communication of the information and 
evidence that is required to substantiate that claim.  
Accordingly, a remand is required for corrective action.  
38 C.F.R. § 19.9 (2003).

A remand is also required in order to further assist the 
veteran in developing his claims.  This is necessary because 
the veteran and his wife have identified potentially relevant 
records of VA and private treatment that have not been 
obtained for review.  In a September 2002 release, for 
example, the veteran indicated that he received treatment for 
PTSD at the VA Medical Center (VAMC) in Jackson, Mississippi 
beginning in 1999.  In addition, his wife testified in June 
2004 that he continued to receive PTSD treatment at that 
facility at regular intervals; his representative indicated 
that the veteran underwent testing for Hepatitis C at that 
facility in June 2004; and other documents of record indicate 
that the veteran received treatment for his gall bladder at 
"Polly Rayon" Hospital in April 1992, that he was treated 
for irritable bowel syndrome by a Dr. Morecet, and that he 
was hospitalized for a "stomach virus" at Forrest General 
Hospital in 1995.  Further, it does not appear that the 
record contains any consent documents in connection with the 
veteran's April 1992 surgery at the VAMC in Houston, Texas.  
On remand, the RO should undertake efforts to ensure that the 
record on appeal is as complete as possible.

The RO should also arrange to have the veteran examined for 
purposes of evaluating the current severity of his PTSD and 
to obtain a medical opinion as to whether he has Hepatitis C.  
This is necessary because the veteran's representative 
indicated at the June 2004 hearing that the veteran's PTSD 
had worsened since the time of his last VA examination, see, 
e.g., 38 C.F.R. § 3.327(a) (2004) (re-examinations are 
generally required if evidence indicates that there has been 
a material change in a disability or that the current rating 
may be incorrect), and because the record appears to contain 
conflicting information as to whether the veteran does, in 
fact, have Hepatitis C.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions: 

1.  The RO should send the veteran and his 
representative a new VCAA notice letter in 
connection with the claims here on appeal.  
The notice must inform the claimant of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claims; (2) that VA will seek to provide; and 
(3) that he is expected to provide.  The 
notice must also include a request that he 
provide any evidence in his possession that 
pertains to his claims, and a clear 
explanation of the information and evidence 
necessary to substantiate his claim for 
compensation benefits under 38 U.S.C. § 1151.

2.  After obtaining any necessary releases, 
the RO should undertake efforts to obtain 
relevant records of treatment from "Polly 
Rayon" Hospital, Forrest General Hospital, 
and Dr. Morecet, following the procedures set 
forth at 38 C.F.R. § 3.159 (2003).  The 
veteran should also be asked to provide a 
release for the clinic where he was seen for 
Hepatitis C in 1993.  If he does, the RO 
should likewise make efforts to obtain the 
relevant records from that facility.  The 
evidence obtained should be associated with 
the claims file.

3.  The RO should contact the VAMC in 
Jackson, Mississippi and request copies of 
all relevant records of treatment dated from 
January 1999 to July 2001, and after July 
2002, to include any records of mental health 
treatment provided during those periods and 
the results of Hepatitis C testing conducted 
during the late spring/early summer of 2004.  
The evidence obtained should be associated 
with the claims file.

4.  The RO should contact the VAMC in 
Houston, Texas and request copies of any 
consent documents generated in connection 
with the cholecystectomy performed in April 
1992.  The evidence obtained should be 
associated with the claims file.


5.  After the above development has been 
completed, the RO should arrange to have the 
veteran scheduled for a psychiatric 
examination.  The examiner should review the 
claims file, and indicate in the report of 
the examination that the claims file has been 
reviewed.  The examiner should fully describe 
all psychiatric symptoms and manifestations 
exhibited by the veteran, and their impact on 
his social and industrial functioning.  The 
examiner should also provide a global 
assessment of functioning score in accordance 
with DSM IV, and the meaning of the score 
should be explained.  A complete rationale 
should be provided for all opinions 
expressed.

6.  The RO should also arrange to have the 
veteran scheduled for a hepatitis 
examination.  The examiner should review the 
claims file, and indicate in the report of 
the examination that the claims file has been 
reviewed.  After conducting any indicated 
testing, the examiner should offer an opinion 
as to whether the veteran has Hepatitis C 
and, if so, whether it is at least as likely 
as not (i.e., whether it is 50 percent or 
more probable) that the condition can be 
attributed to the veteran's military service.  
A complete rationale should be provided for 
all opinions expressed.

7.  If the RO's development actions result in 
the procurement of additional information 
pertinent to the veteran's claim for 
compensation benefits under 38 U.S.C. § 1151 
(if, for example, additional relevant 
evidence is received from the VAMC in 
Houston; from "Polly Rayon" or Forrest 
General hospitals; or from Dr. Morecet), the 
RO should contact the physician who 
previously provided an opinion on the matter 
in February 2003.  The physician should be 
asked to review the expanded record and offer 
a supplemental opinion as to whether it is at 
least as likely as not (i.e. whether it is 
50 percent or more probable) that the veteran 
has a current "stomach" condition (to 
include irritable bowel syndrome, cramping, 
acid reflux, and/or other gastrointestinal 
disability) that can be attributed to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of VA in performing a 
cholecystectomy in April 1992.  If the 
physician who provided the prior opinion in 
February 2003 is no longer employed by VA, or 
is otherwise unavailable, the RO should 
arrange to obtain the necessary opinion from 
another qualified individual.  A complete 
rationale should be provided for all opinions 
expressed.

8.  After the above development has been 
completed, the RO should take adjudicatory 
action on the claims here in question.  In so 
doing, the RO should consider and apply the 
new regulations implementing the current 
version of 38 U.S.C. § 1151.  See Additional 
Disability or Death Due to Hospital Care, 
Medical or Surgical Treatment, Examination, 
Training and Rehabilitation Services, or 
Compensated Work Therapy Program, 69 Fed. 
Reg. 46,426 (Aug. 3, 2004) (to be codified at 
38 C.F.R. §§ 3.154, 3.358, 3.361, 3.362, 
3.363).  If any benefit sought remains 
denied, the RO should furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, the current version of 
38 C.F.R. §§  3.105 and 3.361.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


